61 N.J. 515 (1972)
296 A.2d 68
STATE OF NEW JERSEY, PLAINTIFF-RESPONDENT,
v.
ROBERT DRAUGHN, DEFENDANT-APPELLANT.
The Supreme Court of New Jersey.
Argued October 25, 1972.
Decided November 6, 1972.
Mr. Edward Weisslitz, Assistant Deputy Public Defender, argued the cause for the appellant (Mr. Stanley C. Van Ness, Public Defender, attorney.)
Mr. Michael Stieber, Assistant Prosecutor, argued the cause for respondent (Mr. Joseph P. Lordi, Essex County Prosecutor, attorney; Mr. David Noah Dubrow, Assistant Prosecutor, on the brief.)
PER CURIAM.
The judgment of the Appellate Division, 121 N.J. Super. 64 is affirmed substantially for the reasons expressed in its opinion.
For affirmance  Chief Justice WEINTRAUB, Justices JACOBS, HALL and MOUNTAIN, and Judge CONFORD  5.
For reversal  None.